Citation Nr: 1418871	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-27 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran's July 2010 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that she has an acquired psychiatric disorder due to service.  Specifically, the Veteran claims that, while in service, she was on an aircraft that almost crashed.  She reported that everyone on the aircraft was screaming and individuals were falling out of their seats.  The Veteran claims that she has experienced nightmares, sleepwalking, and anxiety since that time.  

The Board finds that the Veteran's statements regarding the airplane incident involving severe turbulence to be credible.  Although an August 2012 RO memorandum found that there was not enough information to verify the Veteran's in-service stressor, the Board finds that the Veteran's statements are supported by the evidence of record and are consistent with the duties and circumstances of her service.  In connection with her July 2010 claim for service connection, the Veteran reported being on a C-130 plane during a Desert Storm operation.  She stated that the aircraft dropped suddenly and she believed it was going to crash.  The Veteran stated that she has experienced sleep impairment and anxiety since that time.  Numerous private treatment records reveal that the Veteran consistently reported sleep impairment symptoms associated with her experience on the turbulent aircraft in service.  See private treatment notes from Centerstone dated July 2010, September 2010, and December 2010.  The Veteran's own written statements and accounts have also been consistent in regard to the incident involving the airplane.  See Veteran's August 2010 and April 2012 statements.  

The Veteran was afforded a VA psychiatric examination in September 2013.  The Veteran again reported experiencing sleep impairment and anxiety surrounding the incident with the aircraft in service.  She further reported experiencing interpersonal problems with one colleague in service whom she felt picked on her.  Although the VA examiner diagnosed the Veteran with bipolar disorder and PTSD, an opinion as to the etiology of these disorders was not rendered.  On remand, a medical nexus opinion should be obtained in order to assist in determining whether any currently diagnosed psychiatric disorder was incurred in or is otherwise related to service.  

Further, the last VA treatment record is dated December 6, 2010 from the Nashville VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records from the Nashville VAMC from December 6, 2010 to the present.  Any documents received should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Obtain a medical nexus opinion from the examiner who conducted the September 2013 examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, she should not be required to report for another examination as a matter of course, if it is not found to be necessary. 
The claims folder must be made available to and reviewed by the reviewer/examiner in conjunction with the examination.  Then, the reviewer/examiner is asked to address the following:

Is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed psychiatric disorder was incurred in or is otherwise related to service, to include the Veteran's claim that she was a passenger on an aircraft that almost crashed while in service. (Note:  the Board has found these statements credible and the examiner should assume that the in-service aircraft incident occurred.)

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


